In a habeas corpus proceeding, relator appeals from a judgment of the Supreme Court, Kings County, entered May 21, 1973, which denied his application for a writ. The notice of appeal is hereby corrected to show the date of entry of the judgment as May 21, 1973, instead' of April 30, 1973 as stated in the notice of appeal. Appeal dismissed as moot, without costs. It has come to our attention that relator has been discharged from custody. Martuscello, Actihg.P. J., Latham, Christ, Benjamin and Munder, JJ., concur.